DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed February 2, 2022.
Claims 1, 3, 13, 17, 18, and 20 have been amended. 
Claims 3, 14, and 16 have been cancelled. 
Claims 21-23 are newly added.
Claims 1, 3-13, 15, and 17-23 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-13, 15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims 1, 13, and 20 are directed towards generating a synthetic population of entities comprising at least patients and doctors, the entities having entity attributes, the entity attributes including at least age, sex, race, health status, and past event attributes; running a discrete event simulation (DES) of a healthcare service delivery and payment scenario, the DES being defined by a plurality of resources having resource attributes, a plurality of events having event attributes, and the synthetic population of entities, the running of the DES of the scenario including performing time steps per resource in which the entities experience events; and generating outcomes for the scenario including at least patient care quality and cost of payment for services based on the DES of the scenario and performing uncertainty analysis on the generated outcomes for the scenario (claim 13). The independent claims are merely describing a generic economic decision model for “what-if” analysis. This is based on the originally filed specification [9-12] that describes the basic framework of a discrete events simulation model in terms of providing cost-benefit analysis. The specific invention is with regards to rapid prototyping with regards to medical payment and service delivery with inputs for demographic and other considerations, however, the claims themselves describe the generic framework of running any discrete events simulation within any environment of use utilizing any inputs for the model. What the entity attributes describe in terms of doctor and patients and further discussing the race, sex, age, health status, and prior actions, as well as the outcomes regarding the cost and quality are non-functional descriptive material. Describing the model inputs are merely providing titles and names for the data and outcomes that has no functional bearing on the simulation. 
Examiner further notes through the consideration of the dependent claims, in light of the independent claim, further describes the generic nature of the discrete event simulation model by having limitations directed towards having a baseline and innovation (interpreted as non-baseline or modified) model, as well as, having uncertainty analysis (including running predefined scenarios or using known Monte Carlo sampling techniques). Examiner notes that the originally filed specification describes the utilization and other model considerations with respect to the uncertainty by describing what the uncertainty analysis considers with specific inputs, outputs, and results analysis for implementations within the environment of use [44-53]. The claims, however, merely describe using any uncertainty analysis within any environment of use merely to have uncertainty analysis to provide additional parameters for the model to consider. This is merely having further aspects of the generic economic model in terms of providing “what-if” cost-benefit analysis. 
The claims are directed towards an idea of having a simulation model for health care domains, but the claims are not specific in terms of the analysis implementation, input consideration, or specific algorithmic steps for determining the form or function between having inputs with uncertainty analysis leading to an outcome beyond a user inputting and utilizing a computer to run the model. Thus, the claims are describing an economic model of cost-benefit analysis that merely has a computer implementing the model. Therefore, the independent claims, as currently written, are directed towards the abstract idea grouping of certain method of organizing human activity {fundamental economic practice}. 
Step 2(a)(II) considers the additional elements of the independent claim in terms of transforming the abstract idea of the claimed invention into a practical application. The additional elements of the claims are the computing devices (non-transitory storage medium, computing device/computer, and computer programmed to run the discrete event simulation). The originally filed specification describes the computing device in paragraphs [54-56]. Within the considered paragraphs, the additional elements are merely generic technological elements implementing the abstract idea. This is based on the specific sentence, “The primary requirements to use this tool to develop a simulation tool is run it on a single common PC, which a Windows system” [55]. The claim limitation is merely to have a computer to run the discrete event simulation and based on the originally filed specification the computing device to implement the simulation is a common PC with a common operating system (windows). There is no transformation of the technological elements into a practical application as the claims merely provide generic technological elements to implement the abstract idea (economic model for cost-benefit analysis). Refer to MPEP 2106.05(f) and 2106.05(g). 
Step 2(b) considers the additional elements of the independent claims in terms of being significantly more than the identified abstract idea. The additional elements of the claims are the computing devices (non-transitory storage medium, computing device, and computer programmed to run the discrete event simulation). The originally filed specification describes the computing device in paragraphs [54-56]. Within the considered paragraphs, the additional elements are merely generic technological elements implementing the abstract idea. This is based on the specific sentence, “The primary requirements to use this tool to develop a simulation tool is run it on a single common PC, which a Windows system” [55]. The claim limitation is merely to have a computer to run the discrete event simulation and based on the originally filed specification the computing device to implement the simulation is a common PC with a common operating system (windows). There is no transformation of the technological elements with regards to being significantly more as the claims merely provide generic technological elements to implement the abstract idea (economic model for cost-benefit analysis). Refer to MPEP 2106.05(f) and 2106.05(g).  
Dependent claims 2, 4-9, 11-12, 15, 16-19, and 21-23 are directed towards the identified abstract idea without providing additional elements beyond those considered in the independent claim. The dependent claims provide further aspects of the generic economic model, which partially has been discussed in relation to the identification and consideration of the abstract idea. The dependent claims describe that the model generates a synthetic population of entities (merely providing additional inputs within the model), generating outcomes for running the scenario, having a baseline and innovation scenario (describing different aspects of discrete event simulations that provide different parameters for scenarios to be compared and analyzed), having uncertainty analysis (using predefined scenarios or Monte Carlo sampling), defining the outputs in terms of aggregate and disaggregated outcomes and display for the results/outcomes (providing the results displayed to the user), and what the domain is for the simulation model (merely non-functional descriptive material in terms of environment of use within United States healthcare domain). 
The dependent claims describe the claimed invention in terms of more elements for a generic economic model having generic analysis techniques and outcome results for a user to decide the “what-if” cost-benefit analysis. The specific iterations and considerations within the originally filed specification provide aspects of specific inputs, outputs, and analysis for outcomes in specific payment models, however, the claims, are broad and generic in terms of merely claiming a discrete event model with different generic analysis and outcome elements. These aspects are merely furthering the abstract idea that the claimed invention, as currently written, is merely a generic economic model under the abstract idea grouping of certain method of organizing human activity {fundamental economic practice}. 
The newly added dependent claims are merely describing the field of use and non-functional descriptive claim language that further describes the identified abstract idea. The claims describe the outputs and inputs in terms of titles and field of use for health care with respect to cost and quality. These merely define the field of use for what the simulation is performing but the system is still performing a “what-if” economic model using data implemented with generic technological elements. Refer to MPEP 2106.05(f) and 2106.05(h). 
Dependent claim 10 describes an additional element that is to be considered under step 2(a)(II) and 2(b). Claim 10 describes that the claimed invention of the discrete event model is implemented using Python programming language. This is described in the originally filed specification paragraph [56-58]. The considered specification paragraphs merely describes the implementation using Python in terms of the generic programming language to write and implement the discrete event model. There is no transformation of the Python programming language. This is merely providing generic technological elements to implement the abstract idea. The programming language is not significantly more than the identified abstract idea nor is it transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(g).
The claims, considered individually and as a whole, are directed towards an abstract idea of an economic cost-benefit model implemented on generic technological elements that falls within the abstract idea grouping of certain method of organizing human activity. Claims 1, 3-13, 15, and 17-23 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer, further in view of Liu et al [2013/0253942], hereafter Liu.
Regarding claim 1, Clune discloses a rapid prototyping system for prototyping a process in a business domain, the rapid prototyping model comprising: the computer programmed to implement a DES simulator configured to run the scenario including performing time steps (C13:33 to C15:40; Clune discloses the discrete event simulation model that provides time steps per block with regards to the entity.)  
Clune discloses a discrete event simulation system that provides input with regards to entities and entity attributes, however, the attributes and entities are not specifically directed towards a synthetic population of entities
Liu teaches generate a synthetic population of entities having entity attributes (Paragraphs [59-62 and 100-108]; Liu teaches a similar modeling system that provides discrete event modeling that allows for population aspects of entities (interpreted through the elements where the system models based on the population based on census data). This interpretation is based on originally filed specification [14-16] that describes the synthetic population as based on census and other sources of data.).  
Within the combination, Clune teaches the DES being defined by a plurality of resources having resource attributes, a plurality of events having event attributes, and the synthetic population of entities (C10:15 to C11:55; Clune discloses the discrete event simulation modeling system that provides different elements within the simulation model. This includes entity with entity attributes, resource blocks that allows a user to define the specific block (interpreted as resource attributes), and event with destination objects and priorities (interpreted as event attributes). Clune also provides additional blocks that would fall within event and resource attributes by defining and describing the environment with which the simulation occurs by providing queue blocks, routing blocks, time distribution, and other elements further described from C12:1 to C13:32. Within the combination, Liu teaches the synthetic population of entities and would be combined in the DES modeling system that provides resource and event attributes within the system.)
Clune discloses a discrete event simulation model system that provides entity inputs that allow the user to provide entity attributes and Liu teaches a similar modeling system that allows for discrete event simulation with respect to demographic and other information gathered from census data to input within the model. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event simulation modeling system that has entity and entity attributes input by the user of Clune the ability to have census data provide information and inputs within the model as taught by Liu since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were obvious as the demographic information allows for better utilization of parameter settings to better attribute populations within a scenario/event.
The combination teaches a discrete event simulation system that provides inputs in terms of resources, entities, events, and a synthetic population, however, the combination does not specifically teach the iteration of a computer programmed to execute the model. Further, Clune does not specifically disclose the time steps per resource (Clune provides time in terms of blocks but not the interpretation of the per resource which entities experience events).
Messmer teaches a computer programmed to: perform discrete event simulation (DES) of a scenario in the business domain (Paragraphs [77-81]; Messmer teaches a similar interface aspect that provides a computing device to implement the discrete event simulator. While Clune discloses [C4:7 to C5:37, and C8:41 to C9:37] aspects of an interface and the model in terms of Simulink and Stateflow there is not a specific aspect disclosing that the models are implemented on a computing program. The combination thus is that Messmer provides the specific aspects of performing a discrete event simulation on a computing device which provides an interface and processing to allow the user greater ease-of-access and other computer elements to better modify and run the discrete event simulator (such as the simulator as disclosed by Clune).), 
the computer programmed to implement a DES simulator configured to run the scenario including performing time steps per resource in which the entities experience events (Paragraphs [68-77 and 110-120]; Messmer teaches a similar discrete modeling system that provides results and time steps for the entity through the event. The per resource is interpreted through the results that provides processing times for the different entity interactions within the model, as well as the resource allocation timing for the entity in terms of the model parameters.).
Clune discloses a discrete event simulation system that provides different input blocks in terms of entities, resources, and events to run a discrete event simulation model, Liu teaches a similar system that provides a synthetic population of entities, and Messmer teaches a similar discrete event simulation model system that provides cycle and resource time steps, as well as the computing environment to implement the discrete event simulation model(s). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event model simulation system that provides inputs and resource allocation to determine events of the combination the ability to have a computing environment that has time steps in terms of per resource within a similar discrete event simulation system as taught by Messmer since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious since the processing and cycle times through the computing environment provides additional data and the user can further modify in terms of keeping track of modifications and implementing different model parameters to achieve more desired results.
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Messmer further teaches wherein the computer is further programmed to generate outcomes for the scenario based on the running of the scenario (Paragraphs [91-103 and 115-118]; Messmer teaches that the system provides output results for the scenarios/events that the model processes. This is further provided that the scenarios/events are within the system to allow users to further modify and edit to improve the system’s performance.).
Further, Examiner notes that Liu also teaches [140-144] providing results based on the simulation model (interpreted as results) for the events/scenarios.   
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Messmer further teaches wherein the computer is programmed to run: a baseline scenario that does not include a proposed innovation to the business domain (Paragraphs [63-67 and 88-94]; Messmer teaches a modeling system that provides templated models and models that the user can then base edits/modifications off of. The interpretation of the “not include a proposed innovation” is that the first model is run without the modifications/edits to the parameters and the modifications are interpreted as the proposed innovation to the first (baseline) model.), and 
an innovation scenario that includes the proposed innovation to the business domain (Paragraphs [68-76 and 88-94]; Messmer teaches that the modeling system provides an optimization application that allows the user to optimize elements/inputs of the event simulation (interpreted as innovation). This is through the user allowed to modify or edit the input parameters of a template model to determine adjusted parameters leading to different results. The edits and modifications are interpreted as the “proposed innovation”.); 
wherein the generated outcomes include at least one comparison of the outcomes for the innovation scenario versus the outcomes for the baseline scenario (Fig 28, 29, and paragraphs [88-94, 103, and 115-119]; Messmer teaches that the system provides an interface for the user to compare the different models (interpreted through Model A in Fig 29 being the baseline and Model B and C being the proposed innovation). This is further described in terms of the system providing comparisons for the optimized and modified models based on different user input parameters providing different results.).  
Regarding claim 8, the combination teaches the above-enclosed limitations;
 	Liu further teaches wherein the outcomes for the scenario include aggregated outcomes for the population and disaggregated outcomes for defined segments of the population (Figures 14-17 and paragraphs [142-144]; Liu teaches that the results from the simulated model provides outcomes for population size and age profile in terms of effects on arrival (interpreted as aggregated outcome for population), as well as provides outcome results for education profile weakens arrival (interpreted as disaggregated for defined segments). The education level is interpreted as the defined segment and the population size is interpreted as the population within the provided results. This interpretation is based on the originally filed specification [18-19] that describes the aggregated outcome exemplified by full population level and disaggregated exemplified by defined segments of the population.).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Messmer further teaches wherein the computer includes a display on which the generated outcomes are presented (Figs 28, 29, and paragraphs [115-119]; Messmer teaches that the modeling system provides interface elements to provide results of the models based on the input parameters (be it modified or the model A non-modified parameters).).
Claims 5, 7, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer, further in view of Liu et al [2013/0253942], hereafter Liu and McRae et al [2005/0004833], hereafter McRae.
Regarding claim 5, the combination teaches the above-enclosed limitations with regards to a discrete event modeling simulation system that provides inputs and outputs with regards to optimization and modifications to models to provide results, however, the combination does not specifically teach that the system performs uncertainty analysis; 
McRae teaches wherein the computer is further programmed to perform uncertainty analysis on the generated outcomes for the scenario (Paragraphs [18-24]; McRae teaches a modeling system that provides uncertainty analysis through different techniques, including Monte Carlo sampling. The outputs are used as inputs in terms of other modules to generate the probabilistic/equivalent model. The specific aspects of the uncertainty analysis are shown in paragraphs [59-66 and 82-85] that discuss the substituting elements and the Monte Carlo sampling. The combination would be obvious as uncertainty analysis provides resource allocations within the model to provide better outcomes leading to an overall better model, as shown with respect to the different industry applications and teaching that the module and models are reduced to the equivalent model of inputs affecting outputs [McRae 24-28 and 119-123]).
The combination teaches a discrete event modeling simulation system that provides different inputs and outputs based on modifications and edits to different templates and McRae teaches a similar model-based system that provides uncertainty analysis using output to input substitution and Monte Carlo sampling to provide an equivalent model.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system that provides inputs and outputs for comparing outcomes based on different, modified parameters of the combination the ability to have uncertainty analysis performed with input to output substitution and Monte Carlo sampling as taught by McRae since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious as uncertainty analysis provides resource allocations within the model to provide better outcomes leading to an overall better model. 
Therefore, from this teaching of McRae, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system that provides inputs and outputs for comparing outcomes based on different, modified parameters of the combination the ability to have uncertainty analysis performed with input to output substitution and Monte Carlo sampling as taught by McRae for the purposes of uncertainty analysis provides resource allocations within the model to provide better outcomes leading to an overall better model.
Regarding claim 7, the combination teaches the above-enclosed limitations; 
McRae further teaches wherein the uncertainty analysis comprises a Monte Carlo-based uncertainty analysis in which scenarios generated by Monte Carlo sampling are run by the DES simulator to generate distributions of the outcomes (Paragraphs [18-24]; McRae teaches a modeling system that provides uncertainty analysis through different techniques, including Monte Carlo sampling. The outputs are used as inputs in terms of other modules to generate the probabilistic/equivalent model. The specific aspects of the uncertainty analysis are shown in paragraphs [59-66 and 82-85] that discuss the substituting elements and the Monte Carlo sampling.).  
Regarding claim 13, Clune discloses a rapid prototyping method for prototyping a process in a business domain, the rapid prototyping method comprising: running a discrete event simulation (DES) of a scenario in the business domain, the DES being defined by a plurality of resources having resource attributes, a plurality of events having event attributes (C10:15 to C11:55; Clune discloses the discrete event simulation modeling system that provides different elements within the simulation model. This includes entity with entity attributes, resource blocks that allows a user to define the specific block (interpreted as resource attributes), and event with destination objects and priorities (interpreted as event attributes). Clune also provides additional blocks that would fall within event and resource attributes by defining and describing the environment with which the simulation occurs by providing queue blocks, routing blocks, time distribution, and other elements further described from C12:1 to C13:32.), 
the running of the DES of the scenario including performing time steps (C13:33 to C15:40; Clune discloses the discrete event simulation model that provides time steps per block with regards to the entity.).
Clune discloses a discrete event simulation system that provides input with regards to entities and entity attributes, however, the attributes and entities are not specifically directed towards a synthetic population of entities
Liu teaches using a computer, generating a synthetic population of entities having entity attributes (Paragraphs [59-62 and 100-108]; Liu teaches a similar modeling system that provides discrete event modeling that allows for population aspects of entities (interpreted through the elements where the system models based on the population based on census data). This interpretation is based on originally filed specification [14-16] that describes the synthetic population as based on census and other sources of data.);  
Within the combination, Clune teaches , the DES being defined by a plurality of resources having resource attributes, a plurality of events having event attributes, and the synthetic population of entitie(C10:15 to C11:55; Clune discloses the discrete event simulation modeling system that provides different elements within the simulation model. This includes entity with entity attributes, resource blocks that allows a user to define the specific block (interpreted as resource attributes), and event with destination objects and priorities (interpreted as event attributes). Clune also provides additional blocks that would fall within event and resource attributes by defining and describing the environment with which the simulation occurs by providing queue blocks, routing blocks, time distribution, and other elements further described from C12:1 to C13:32. Within the combination, Liu teaches the synthetic population of entities and would be combined in the DES modeling system that provides resource and event attributes within the system.)
Clune discloses a discrete event simulation model system that provides entity inputs that allow the user to provide entity attributes and Liu teaches a similar modeling system that allows for discrete event simulation with respect to demographic and other information gathered from census data to input within the model. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event simulation modeling system that has entity and entity attributes input by the user of Clune the ability to have census data provide information and inputs within the model as taught by Liu since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were obvious as the demographic information allows for better utilization of parameter settings to better attribute populations within a scenario/event
The combination teaches a discrete event simulation system that provides inputs in terms of resources, entities, and events, however, Clune does not specifically disclose the iteration of a computer programmed to execute the model. Further, the combination does not specifically disclose the time steps per resource (Clune provides time in terms of blocks but not the interpretation of the per resource which entities experience events); 
using the computer, running a discrete event simulation (DES) of a scenario in the business domain (Paragraphs [77-81]; Messmer teaches a similar interface aspect that provides a computing device to implement the discrete event simulator. While Clune discloses [C4:7 to C5:37, and C8:41 to C9:37] aspects of an interface and the model in terms of Simulink and Stateflow there is not a specific aspect disclosing that the models are implemented on a computing program. The combination thus is that Messmer provides the specific aspects of performing a discrete event simulation on a computing device which provides an interface and processing to allow the user greater ease-of-access and other computer elements to better modify and run the discrete event simulator (such as the simulator as disclosed by Clune).)
per resource in which the entities experience events (Paragraphs [68-77 and 110-120]; Messmer teaches a similar discrete modeling system that provides results and time steps for the entity through the event. The per resource is interpreted through the results that provides processing times for the different entity interactions within the model, as well as the resource allocation timing for the entity in terms of the model parameters. It would be obvious to provide the time steps and cycle times of Messmer with the discrete event simulator of Clune as the processing and cycle times provides additional data that the user can further modify the inputs/entities in terms of keeping track of modifications and implementing different model parameters to achieve more desired results.).
generating outcomes for the scenario based on the DES of the scenario (Paragraphs [91-103 and 115-118]; Messmer teaches that the system provides output results for the scenarios/events that the model processes. This is further provided that the scenarios/events are within the system to allow users to further modify and edit to improve the system’s performance.); 
The combination teaches a discrete event simulation system that provides different input blocks in terms of entities, resources, and events to run a discrete event simulation model and Messmer teaches a similar discrete event simulation model system that provides cycle and resource time steps, as well as the computing environment to implement the discrete event simulation model(s). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event model simulation system that provides inputs and resource allocation to determine events of the combination the ability to have a computing environment that has time steps in terms of per resource within a similar discrete event simulation system as taught by Messmer since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious since the processing and cycle times through the computing environment provides additional data and the user can further modify in terms of keeping track of modifications and implementing different model parameters to achieve more desired results
	the combination teaches the above-enclosed limitations with regards to a discrete event modeling simulation system that provides inputs and outputs with regards to optimization and modifications to models to provide results, however, the combination does not specifically teach that the system performs uncertainty analysis; 
McRae teaches and using the computer, performing uncertainty analysis on the generated outcomes for the scenario (Paragraphs [18-24]; McRae teaches a modeling system that provides uncertainty analysis through different techniques, including Monte Carlo sampling. The outputs are used as inputs in terms of other modules to generate the probabilistic/equivalent model. The specific aspects of the uncertainty analysis are shown in paragraphs [59-66 and 82-85] that discuss the substituting elements and the Monte Carlo sampling. The combination would be obvious as uncertainty analysis provides resource allocations within the model to provide better outcomes leading to an overall better model, as shown with respect to the different industry applications and teaching that the module and models are reduced to the equivalent model of inputs affecting outputs [McRae 24-28 and 119-123]).
The combination teaches a discrete event modeling simulation system that provides different inputs and outputs based on modifications and edits to different templates and McRae teaches a similar model-based system that provides uncertainty analysis using output to input substitution and Monte Carlo sampling to provide an equivalent model.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system that provides inputs and outputs for comparing outcomes based on different, modified parameters of the combination the ability to have uncertainty analysis performed with input to output substitution and Monte Carlo sampling as taught by McRae since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious as uncertainty analysis provides resource allocations within the model to provide better outcomes leading to an overall better model.
Regarding claim 15, the combination teaches the above-enclosed limitations; 
 Messmer further teaches wherein the computer is programmed to run DES of: a baseline scenario that does not include a proposed innovation to the business domain (Paragraphs [63-67 and 88-94]; Messmer teaches a modeling system that provides templated models and models that the user can then base edits/modifications off of. The interpretation of the “not include a proposed innovation” is that the first model is run without the modifications/edits to the parameters and the modifications are interpreted as the proposed innovation to the first (baseline) model.), and 
an innovation scenario that includes the proposed innovation to the business domain (Paragraphs [68-76 and 88-94]; Messmer teaches that the modeling system provides an optimization application that allows the user to optimize elements/inputs of the event simulation (interpreted as innovation). This is through the user allowed to modify or edit the input parameters of a template model to determine adjusted parameters leading to different results. The edits and modifications are interpreted as the “proposed innovation”.); 
wherein the generated outcomes include at least one comparison of the outcomes for the innovation scenario versus the outcomes for the baseline scenario (Fig 28, 29, and paragraphs [88-94, 103, and 115-119]; Messmer teaches that the system provides an interface for the user to compare the different models (interpreted through Model A in Fig 29 being the baseline and Model B and C being the proposed innovation). This is further described in terms of the system providing comparisons for the optimized and modified models based on different user input parameters providing different results.).  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
McRae further teaches wherein the uncertainty analysis comprises a Monte Carlo-based uncertainty analysis in which the computer runs DES of scenarios generated by Monte Carlo sampling to generate distributions of the outcomes (Paragraphs [18-24]; McRae teaches a modeling system that provides uncertainty analysis through different techniques, including Monte Carlo sampling. The outputs are used as inputs in terms of other modules to generate the probabilistic/equivalent model. The specific aspects of the uncertainty analysis are shown in paragraphs [59-66 and 82-85] that discuss the substituting elements and the Monte Carlo sampling.).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer, Liu et al [2013/0253942], hereafter Liu, and McRae et al [2005/0004833], hereafter McRae, further in view of Eder [2015/0235143].
Regarding claim 6, the combination teaches the above-enclosed limitations regarding a discrete event model simulation system with uncertainty analysis, however, the combination does not specifically teach that the uncertainty analysis is predefined scenarios to test limits; 
Eder teaches wherein the uncertainty analysis comprises a scenario-based uncertainty analysis in which predefined scenarios are run by the DES simulator to test limits of the innovation (Paragraphs [191-194, 208-210, and 331-336]; Eder teaches a similar modeling system that provides uncertainty analysis through scenarios including entity based scenarios that include worst-case scenarios. The combination teaches an uncertainty analysis system using Monte Carlo simulations and Eder teaches a similar modeling system that also provides Monte Carlo sampling with user defined scenarios which would be obvious to combine as the scenarios provide better optimization for having a better model.).
The combination teaches a discrete event simulation modeling system with uncertainty analysis using Monte Carlo sampling and Eder teaches a similar modeling system that uses Monte Carlo sampling that also provides scenario based analysis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event simulation modeling system with uncertainty analysis using Monte Carlo sampling of the combination the ability to have a similar modeling system that uses Monte Carlo sampling that also provides scenario based analysis as taught by Eder since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious as the scenario based analysis provides better optimization in determining a better model based on the parameters.
Therefore, from this teaching of Eder, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event simulation modeling system with uncertainty analysis using Monte Carlo sampling of the combination the ability to have a similar modeling system that uses Monte Carlo sampling that also provides scenario based analysis as taught by Eder for the purposes of the scenario based analysis provides better optimization in determining a better model based on the parameters.
Regarding claim 17, the combination teaches the above-enclosed limitations regarding a discrete event model simulation system with uncertainty analysis, however, the combination does not specifically teach that the uncertainty analysis is predefined scenarios to test limits; 
Eder teaches wherein the uncertainty analysis comprises a scenario-based uncertainty analysis in which the computer runs DES of predefined scenarios to test limits of the innovation (Paragraphs [191-194, 208-210, and 331-336]; Eder teaches a similar modeling system that provides uncertainty analysis through scenarios including entity based scenarios that include worst-case scenarios. The combination teaches an uncertainty analysis system using Monte Carlo simulations and Eder teaches a similar modeling system that also provides Monte Carlo sampling with user defined scenarios which would be obvious to combine as the scenarios provide better optimization for having a better model.).
The combination teaches a discrete event simulation modeling system with uncertainty analysis using Monte Carlo sampling and Eder teaches a similar modeling system that uses Monte Carlo sampling that also provides scenario based analysis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event simulation modeling system with uncertainty analysis using Monte Carlo sampling of the combination the ability to have a similar modeling system that uses Monte Carlo sampling that also provides scenario based analysis as taught by Eder since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious as the scenario based analysis provides better optimization in determining a better model based on the parameters.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer, further in view of Liu et al [2013/0253942], hereafter Liu, and Bienkowski et al [9,678,718], hereafter Bienkowski.
Regarding claim 10, the combination teaches the above-enclosed limitations regarding a discrete event simulation model system that is implemented on a computing system, however, the combination does not specifically teach that the simulator is implemented in Python;
 	Bienkowski teaches wherein the DES simulator is implemented in Python (C8:46 to C9:5; Bienkowski teaches that a similar discrete event model can be implemented with a python programming language. The combination teaches a list of programming languages in terms of implementing the discrete event model [Messmer 148], however, Messmer does not specifically list Python as a programming language implementation. It would be obvious to substitute the programming language computing environment of the combination with Python programming language of Bienkowski as the list of programming languages provides known techniques to implement the system.).
	The combination teaches a discrete event modeling simulation system implemented using programming language and Bienkowski teaches a similar discrete event modeling implementation that has similar known programming languages including Python. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system implemented using programing language of the combination the ability to have similar discrete event modeling implementation that has similar programming languages including Python as taught by Bienkowski since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious since one of ordinary skill in the art would have recognized the list of programming languages including Python provides known techniques to implement the system.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer and Liu et al [2013/0253942], hereafter Liu, further in view of Sheldon Jacobson et al “Discrete Event Simulation of Health Care Systems” (2006), hereafter Jacobson.
Regarding claim 11, the combination teaches the above-enclosed limitations regarding a simulation system using discrete event models for different business processes, however, the combination does not specifically teach that the business is healthcare; 
Jacobson teaches wherein the business domain is a healthcare domain (Pgs. 213-215; Jacobson teaches that discrete event simulation models within healthcare is a known domain to provide different modeling elements including patient flow optimization and scheduling. It would have been obvious within the discrete event simulation system of the combination the ability to have healthcare as the domain as taught by Jacobson since healthcare is shown to be a known domain and area that discrete event simulation models provides new areas of optimization and improvement.
Further, Examiner notes that describing what the business domain as a healthcare domain is merely non-functional descriptive material. There is no modification or alteration to the system based on being a healthcare domain beyond providing to a human reader the environment of the claimed invention. There is no specific function or description based on the healthcare domain and thus is merely a title or name for the model domain that has no functional bearing on the operation. Refer to MPEP 2111.05.).
  The combination teaches a discrete event modeling system for different domains and business processes and Jacobson teaches that healthcare is a known area of discrete event modeling. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system of the combination the ability to have healthcare as the business domain as taught by Jacobson since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were obvious as healthcare is shown to be a known domain and area that discrete event simulation models provides new areas of optimization and improvement.
Regarding claim 12, the combination teaches the above-enclosed limitations regarding a simulation system using discrete event models for different business processes, however, the combination does not specifically teach that the business is United States healthcare; 
Jacobson teaches wherein the business domain is the United States healthcare domain (Pgs. 213-221; Jacobson teaches that discrete event simulation models within healthcare is a known domain to provide different modeling elements including patient flow optimization and scheduling. Specifically, Jacobson teaches United States healthcare in terms of [pg. 220-221] describing process changes for patient length of stay in Southwest US and emergency room simulation models. It would have been obvious within the discrete event simulation system of the combination the ability to have healthcare as the domain as taught by Jacobson since healthcare is shown to be a known domain and area that discrete event simulation models provides new areas of optimization and improvement.
Further, Examiner notes that describing what the business domain as a United States healthcare domain is merely non-functional descriptive material. There is no modification or alteration to the system based on being a healthcare domain beyond providing to a human reader the environment of the claimed invention. There is no specific function or description based on the healthcare domain and thus is merely a title or name for the model domain that has no functional bearing on the operation. Refer to MPEP 2111.05.).
  The combination teaches a discrete event modeling system for different domains and business processes and Jacobson teaches that United States healthcare is a known area of discrete event modeling. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system of the combination the ability to have healthcare as the business domain as taught by Jacobson since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were obvious as healthcare is shown to be a known domain and area that discrete event simulation models provides new areas of optimization and improvement.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer, McRae et al [2005/0004833], hereafter McRae, and Liu et al [2013/0253942], hereafter Liu, further in view of Sheldon Jacobson et al “Discrete Event Simulation of Health Care Systems” (2006), hereafter Jacobson.
Regarding claim 19, the combination teaches the above-enclosed limitations regarding a simulation system using discrete event models for different business processes, however, the combination does not specifically teach that the business is healthcare; 
Jacobson teaches wherein the business domain is a healthcare domain (Pgs. 213-215; Jacobson teaches that discrete event simulation models within healthcare is a known domain to provide different modeling elements including patient flow optimization and scheduling. It would have been obvious within the discrete event simulation system of the combination the ability to have healthcare as the domain as taught by Jacobson since healthcare is shown to be a known domain and area that discrete event simulation models provides new areas of optimization and improvement.
Further, Examiner notes that describing what the business domain as a healthcare domain is merely non-functional descriptive material. There is no modification or alteration to the system based on being a healthcare domain beyond providing to a human reader the environment of the claimed invention. There is no specific function or description based on the healthcare domain and thus is merely a title or name for the model domain that has no functional bearing on the operation. Refer to MPEP 2111.05.).
  The combination teaches a discrete event modeling system for different domains and business processes and Jacobson teaches that healthcare is a known area of discrete event modeling. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system of the combination the ability to have healthcare as the business domain as taught by Jacobson since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were obvious as healthcare is shown to be a known domain and area that discrete event simulation models provides new areas of optimization and improvement.
Therefore, from this teaching of Jacobson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event modeling simulation system of the combination the ability to have healthcare as the business domain as taught by Jacobson for the purposes of healthcare is shown to be a known domain and area that discrete event simulation models provides new areas of optimization and improvement.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer, further in view of Liu et al [2013/0253942], hereafter Liu and Kovalchuk, Sergey et al, “Simulation of patient flow in multiple healthcare units using process and data mining techniques for model identification”, Journal of Biomedical Informatics, published May 16, 2018, accessed April 28, 2022.
Regarding claim 20, Clune discloses, the rapid prototyping method comprising: 
using a computer, running a discrete event simulation (DES) of a healthcare service delivery and payment scenario, the DES being defined by a plurality of resources having resource attributes, a plurality of events having event attributes, and entities (C10:15 to C11:55; Clune discloses the discrete event simulation modeling system that provides different elements within the simulation model. This includes entity with entity attributes, resource blocks that allows a user to define the specific block (interpreted as resource attributes), and event with destination objects and priorities (interpreted as event attributes). Clune also provides additional blocks that would fall within event and resource attributes by defining and describing the environment with which the simulation occurs by providing queue blocks, routing blocks, time distribution, and other elements further described from C12:1 to C13:32. Examiner notes that the “of a healthcare service delivery and payment scenario” is merely non-functional descriptive language that is describing the intended simulation, but there is no functional relationship. The system is performing a simulation and what the simulation represents is for a human reader to better understand the relationship of the data but the system merely runs the data. As such the healthcare service delivery and payment scenario is merely a title and non-functional descriptive material. Refer to MPEP 2144.04.), 
the running of the DES of the scenario including performing time steps (C13:33 to C15:40; Clune discloses the discrete event simulation model that provides time steps per block with regards to the entity.)
Clune discloses a discrete event simulation system that provides input with regards to entities and entity attributes, however, the attributes and entities are not specifically directed towards a synthetic population of entities including patients and doctors and the attributes including age, race, sex, health status, and past events;
Liu teaches generate a synthetic population of entities having entity attributes comprising at least patients and doctors (Paragraphs [59-62 and 100-108]; Liu teaches a similar modeling system that provides discrete event modeling that allows for population aspects of entities (interpreted through the elements where the system models based on the population based on census data). This interpretation is based on originally filed specification [14-16] that describes the synthetic population as based on census and other sources of data. Paragraphs [135-136] has entity attributes that include patients and doctors.
Further, Examiner notes that the “patients and doctors” are merely titles for the synthetic population and non-functional descriptive material. The system is merely analyzing within the simulation attributes and what the attributes represent are merely representational for a human reader but have no functional bearing on the system processing itself. Refer to MPEP 2144.04.).  
the entity attributes including at least age, sex, race, health status, and past event attributes (Paragraphs [15-18]; Liu teaches that the data sources (interpreted as attributes) includes demographic census data (interpreted as sex, age, and race), patient health information (interpreted as health status), and daily logged information (interpreted as past event attributes).; 
Within the combination, Clune teaches generating a synthetic population of entities, the entities having entity attributes (C10:15 to C11:55; Clune discloses the discrete event simulation modeling system that provides different elements within the simulation model. This includes entity with entity attributes, resource blocks that allows a user to define the specific block (interpreted as resource attributes), and event with destination objects and priorities (interpreted as event attributes). Clune also provides additional blocks that would fall within event and resource attributes by defining and describing the environment with which the simulation occurs by providing queue blocks, routing blocks, time distribution, and other elements further described from C12:1 to C13:32. Within the combination, Liu teaches the synthetic population of entities and would be combined in the DES modeling system that provides resource and event attributes within the system.)
Clune discloses a discrete event simulation model system that provides entity inputs that allow the user to provide entity attributes and Liu teaches a similar modeling system that allows for discrete event simulation with respect to demographic and other information gathered from census data to input within the model. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event simulation modeling system that has entity and entity attributes input by the user of Clune the ability to have census data provide information and inputs within the model as taught by Liu since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were obvious as the demographic information allows for better utilization of parameter settings to better attribute populations within a scenario/event.
The combination teaches a discrete event simulation system that provides inputs in terms of resources, entities, events, and a synthetic population, however, the combination does not specifically teach the iteration of a computer programmed to execute the model. Further, Clune does not specifically disclose the time steps per resource (Clune provides time in terms of blocks but not the interpretation of the per resource which entities experience events)
The combination teaches a simulation system that includes healthcare information and discrete simulation based on entity attributes, however, the combination does not specifically teach that the outcomes include patient care quality and cost of payment for services;
Kovalchuk teaches including at least patient care quality and cost of payment for services ([pg. 130 (R4) to “conceptual framework” pg. 131 and 139]; a similar simulation system that specifically teaches that the outcomes can include healthcare quality and cost and patient payments (interpreted as cost of payment services). This discrete event simulation system provides entity attributes that provides outcomes for cost and quality would be obvious to combine with the healthcare simulation using entity attributes of the above combination.). 
Clune teaches a discrete event simulation with entity attributes, Liu teaches as similar simulation system for specific healthcare and patient and doctor attributes, and Kovalchuk teaches that the simulation can provide outcomes specific to cost and quality care. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the healthcare discrete event simulation system that provides entity attributes and outcomes of the combination the ability to have the outcomes provided for quality care and cost as taught by Kovalchuk since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the outcomes provide greater analysis and simulation efforts using the entity data.
The combination teaches a discrete event simulation system that provides inputs in terms of resources, entities, and events, however, the combination does not specifically teach the iteration of a computer programmed to execute the model. Further, the combination does not specifically disclose the time steps per resource (Clune provides time in terms of blocks but not the interpretation of the per resource which entities experience events);
Messmer teaches a non-transitory storage medium storing instructions readable and executable by a computer to perform a rapid prototyping method for prototyping healthcare service delivery and payment for services (Paragraphs [77-81]; Messmer teaches a similar interface aspect that provides a computing device to implement the discrete event simulator. While Clune discloses [C4:7 to C5:37, and C8:41 to C9:37] aspects of an interface and the model in terms of Simulink and Stateflow there is not a specific aspect disclosing that the models are implemented on a computing program. The combination thus is that Messmer provides the specific aspects of performing a discrete event simulation on a computing device which provides an interface and processing to allow the user greater ease-of-access and other computer elements to better modify and run the discrete event simulator (such as the simulator as disclosed by Clune).)
time steps per resource in which the entities experience events (Paragraphs [68-77 and 110-120]; Messmer teaches a similar discrete modeling system that provides results and time steps for the entity through the event. The per resource is interpreted through the results that provides processing times for the different entity interactions within the model, as well as the resource allocation timing for the entity in terms of the model parameters. It would be obvious to provide the time steps and cycle times of Messmer with the discrete event simulator of Clune as the processing and cycle times provides additional data that the user can further modify the inputs/entities in terms of keeping track of modifications and implementing different model parameters to achieve more desired results.)
generating outcomes for the scenario based on the DES of the scenario (Paragraphs [91-103 and 115-118]; Messmer teaches that the system provides output results for the scenarios/events that the model processes. This is further provided that the scenarios/events are within the system to allow users to further modify and edit to improve the system’s performance.).  
Clune discloses a discrete event simulation system that provides different input blocks in terms of entities, resources, and events to run a discrete event simulation model and Messmer teaches a similar discrete event simulation model system that provides cycle and resource time steps, as well as the computing environment to implement the discrete event simulation model(s). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the discrete event model simulation system that provides inputs and resource allocation to determine events of Clune the ability to have a computing environment that has time steps in terms of per resource within a similar discrete event simulation system as taught by Messmer since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as obvious since the processing and cycle times through the computing environment provides additional data and the user can further modify in terms of keeping track of modifications and implementing different model parameters to achieve more desired results.
Regarding claim 21, the combination teaches the above-enclosed limitations in terms of a healthcare simulation system using entity attributes and other information, however, the combination does not specifically teach that the outcomes include quality and cost; 
Kovalchuk teaches wherein the rapid prototyping system prototypes service delivery and payment for services, and the generated outcomes include at least quality of the delivered services and cost of the payment for the delivered services ([pg. 130 (R4) to “conceptual framework” pg. 131 and 139]; a similar simulation system that specifically teaches that the simulation and outcomes can include healthcare quality and cost and patient payments (interpreted as cost of payment services). This discrete event simulation system provides entity attributes that provides outcomes for cost and quality would be obvious to combine with the healthcare simulation using entity attributes of the above combination.). 
Clune teaches a discrete event simulation with entity attributes, Liu teaches as similar simulation system for specific healthcare and patient and doctor attributes, Messmer teaches the specific time step resources and other computer simulation elements, and Kovalchuk teaches that the simulation can provide outcomes specific to cost and quality care. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the healthcare discrete event simulation system that provides entity attributes and outcomes of the combination the ability to have the outcomes provided for quality care and cost as taught by Kovalchuk since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the outcomes provide greater analysis and simulation efforts using the entity data.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Clune et al [7,487,077], hereafter Clune, in view of Messmer et al [2004/0230404], hereafter Messmer, McRae et al [2005/0004833], hereafter McRae, and Liu et al [2013/0253942], hereafter Liu, further in view of Kovalchuk, Sergey et al, “Simulation of patient flow in multiple healthcare units using process and data mining techniques for model identification”, Journal of Biomedical Informatics, published May 16, 2018, accessed April 28, 2022.
Regarding claim 22, the combination teaches the above-enclosed limitations; 
Liu further teaches wherein the business domain is healthcare service delivery and payment for services, the generated synthetic population of entities comprises at least patients and doctors, the DES models healthcare service delivery and payment for services (Paragraphs [59-62 and 100-108]; Liu teaches a similar modeling system that provides discrete event modeling that allows for population aspects of entities (interpreted through the elements where the system models based on the population based on census data). This interpretation is based on originally filed specification [14-16] that describes the synthetic population as based on census and other sources of data. Paragraphs [135-136] has entity attributes that include patients and doctors. Liu also shows that the simulation model can be based for cost and other elements of healthcare quality service.
Further, Examiner notes that the “patients and doctors” and “DES models healthcare service delivery and payment for services” are merely titles for the synthetic population and model which means these elements are non-functional descriptive material. The model and entity titles are merely analyzing within the simulation attributes which provides the analysis and what the attributes represent or what the model is titled is merely representational for a human reader but have no functional bearing on the system processing itself. Refer to MPEP 2144.04.), and 
The combination teaches the above-enclosed limitations in terms of a healthcare simulation system using entity attributes and other information, however, the combination does not specifically teach that the outcomes include quality and cost;
Kovalchuk teaches the DES models healthcare service delivery and payment for services  and the generated outcomes include at least patient care quality and cost of payment for services ([pg. 130 (R4) to “conceptual framework” pg. 131 and 139]; a similar simulation system that specifically teaches that the simulation and outcomes can include healthcare quality and cost and patient payments (interpreted as cost of payment services). This discrete event simulation system provides entity attributes that provides outcomes for cost and quality would be obvious to combine with the healthcare simulation using entity attributes of the above combination.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the healthcare discrete event simulation system that provides entity attributes and outcomes of the combination the ability to have the outcomes provided for quality care and cost as taught by Kovalchuk since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the outcomes provide greater analysis and simulation efforts using the entity data.  
Regarding claim 23, the combination teaches the above-enclosed limitations; 
Liu further teaches wherein the proposed innovation comprises at least one of (i) a change in a healthcare service delivery model and (ii) a change in a healthcare payment model (Paragraphs [62-75]; Liu teaches that the simulation system provides service analysis for waiting times (interpreted as healthcare service delivery) based on the entity attributes and received data.). 
Response to Arguments
In response to the arguments filed February 2, 2022 on pages 8-11 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the prior art. 
Examiner respectfully disagrees.
The amended claim elements of claim 1 are directed towards “generating a synthetic population of entities…”. The cited prior art of Clune in view of Messmer teaches the discrete event simulation system that provides scenarios with entities with attributes, however, the combination did not specifically teach the synthetic population of entities. Liu teaches [59-62 and 100-108] a similar modeling system that provides discrete event modeling that allows for population aspects of entities (interpreted through the elements where the system models based on the population based on census data. This interpretation is based on originally filed specification [14-16] that describes the synthetic population as based on census and other sources of data. The combination would be obvious as the synthetic population demographic information allows for better utilization of parameter settings to better attribute populations within a scenario/event.
Claim 20 includes amendments regarding further describing the entity attributes in terms of race, sex, age, health status, and past event attributes and providing the outcomes in terms of cost and patient care quality. 
Liu teaches [15-18] that the data sources (interpreted as attributes) includes demographic census data (interpreted as sex, age, and race), patient health information (interpreted as health status), and daily logged information (interpreted as past event attributes.
Kovalchuk teaches ([pg. 130 (R4) to “conceptual framework” pg. 131 and 139] a similar simulation system that specifically teaches that the outcomes can include healthcare quality and cost and patient payments (interpreted as cost of payment services). This discrete event simulation system provides entity attributes that provides outcomes for cost and quality would be obvious to combine with the healthcare simulation using entity attributes of the above combination. Examiner further notes that the outcomes are merely intended results in terms of what is expected based on the inputs, but there is no specific function or algorithm described with regards to a functional output beyond providing a title/name for the output that is relational to a human reader but the system is still functionally running the discrete event simulation using the inputs to produce an output. Therefore, claims 1, 13, and 20 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim elements.  
Lacking any further arguments, claims 1, 3-13, 15, and 17-23 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim elements. 
In response to the arguments filed February 2, 2022 on pages 12 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the prior art. 
Examiner respectfully disagrees.
Applicant’s arguments are regarding the amended claim elements in claim 20 and new claims 21 and 22 in terms of describing a practical application through the outcomes including patient quality and cost of payment for services. Examiner notes that the outcomes are merely describing an intended result based on the economic “what-if” analysis. There is no specific algorithm or steps beyond describing the inputs, generic DES modeling, and then the expected results being the cost and quality. There is no technological improvement to the DES nor is there a specific algorithm processing the inputs to determine the expected results. As such, the claims are merely describing an abstract idea without significantly more or transformed into a practical application. 
The arguments continue in terms of claims 1 and 13 by describing that pilot studies are expensive, however, this has no bearing on the claimed invention in terms of 35 USC 101. There is no claim language described in the arguments and merely an allegation of patentability based on paragraphs in the originally filed specification. As such, the claims are merely describing an abstract idea without significantly more or transformed into a practical application. 
Lacking any further arguments, claims 1, 3-13, 15, and 17-23 are maintaining the 35 USC 101 rejection, as rejected above in light of the amended claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barnett et al [2017/0300657]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689